                                                   UNITED STATES JUDICIAL PANEL
                                                                                                       FILED
                                                                                                      Sep 16, 2019
                                                                on                                 CLERK, U.S. DISTRICT COURT
                                                    MULTIDISTRICT LITIGATION                     EASTERN DISTRICT OF CALIFORNIA




            IN RE: ROUNDUP PRODUCTS LIABILITY
            LITIGATION                                                                                MDL No. 2741



                                                      (SEE ATTACHED SCHEDULE)



                                              CONDITIONAL TRANSFER ORDER (CTO í151)



            On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
            the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
            28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,556 additional
            action(s) have been transferred to the Northern District of California. With the consent of that court,
            all such actions have been assigned to the Honorable Vince Chhabria.

            It appears that the action(s) on this conditional transfer order involve questions of fact that are
            common to the actions previously transferred to the Northern District of California and assigned to
            Judge Chhabria.

            Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
            Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
            Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
            consent of that court, assigned to the Honorable Vince Chhabria.

            This order does not become effective until it is filed in the Office of the Clerk of the United States
            District Court for the Northern District of California. The transmittal of this order to said Clerk shall
            be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
            Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                   FOR THE PANEL:

      I hereby certify that the annexed
    instrument is a true and correct copy
                                              Sep 16, 2019
      of the original on file in my office.                        John W. Nichols
ATTEST:
                                                                   Clerk of the Panel
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   September 16, 2019
IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                            MDL No. 2741



                SCHEDULE CTOí151 í TAGíALONG ACTIONS



 DIST    DIV.        C.A.NO.   CASE CAPTION


CALIFORNIA CENTRAL

  CAC      2      19í07490     Rob O. Abreu v. Monsanto Company
  CAC      2      19í07494     Todd Chandler v. Monsanto Company
  CAC      2      19í07499     Jimmie Fulcher v. Monsanto Company
  CAC      2      19í07542     Terrence M. O'Neill v. Monsanto Company
  CAC      2      19í07544     Lacy Stormes v. Monsanto Company
  CAC      2      19í07545     Lisa ValeíLang v. Monsanto Company
  CAC      5      19í01653     Gary Archambault v. Monsanto Company
  CAC      5      19í01654     Jeffrey Baum v. Monsanto Company
  CAC      5      19í01657     Darlene David v. Monsanto Company
  CAC      5      19í01676     Jesus Rodriguez Murillo v. Monsanto Company
  CAC      8      19í01664     Dawn Lowrey v. Monsanto Company

CALIFORNIA EASTERN

  CAE      2      19í01698     Winch v. Monsanto Company
  CAE      2      19í01699     Conyers v. Monsanto Company
  CAE      2      19í01700     Davie v. Monsanto Company
  CAE      2      19í01703     Dufore v. Monsanto Company
  CAE      2      19í01704     Gill v. Monsanto Company
  CAE      2      19í01705     Guzman v. Monsanto Company
  CAE      2      19í01706     Whitehouse v. Monsanto Company
  CAE      2      19í01707     Kalfayan v. Monsanto Company
  CAE      2      19í01709     Kidwell v. Monsanto Company
  CAE      2      19í01710     Nelson v. Monsanto Company
  CAE      2      19í01711     Ruano v. Monsanto Company

CALIFORNIA SOUTHERN

  CAS      3      19í01043     Poiriez v. Monsanto Company Vacated 9/16/19
  CAS      3      19í01644     Dunbar v. Monsanto Company
  CAS      3      19í01646     Krupinski v. Monsanto Company
  CAS      3      19í01648     Pena v. Monsanto Company
  CAS      3      19í01649     Richardson v. Monsanto Company
FLORIDA MIDDLE

  FLM       2       19í00611   Hacker v. Monsanto Company
  FLM       2       19í00624   McDonagh v. Monsanto Company
  FLM       2       19í00633   Schaible v. Monsanto Company
  FLM       5       19í00389   Baird v. Monsanto Company
  FLM       5       19í00396   Bickerton v. Monsanto Company
  FLM       5       19í00397   Castro v. Monsanto Company
  FLM       5       19í00398   Coleman v. Monsanto Company
  FLM       5       19í00400   Hoff v. Monsanto Company
  FLM       5       19í00405   Ferguson v. Monsanto Company
  FLM       5       19í00408   Franzo v. Monsanto Company
  FLM       5       19í00420   Estrella v. Monsanto Company
  FLM       5       19í00421   Schott v. Monsanto Company
  FLM       5       19í00422   Jilnicki et al v. Monsanto Company
  FLM       5       19í00424   Somach et al v. Monsanto Company
  FLM       5       19í00425   Southerland et al v. Monsanto Company
  FLM       8       19í02155   Fox et al v. Monsanto Company

IDAHO

  ID        1       19í00319   Taylor v. Monsanto Company

LOUISIANA EASTERN

  LAE       2       19í12340   Watkins v. Monsanto Company

MINNESOTA

  MN        0       19í02394   Stoffregen v. Monsanto Company
  MN        0       19í02395   Gulley v. Monsanto Company
  MN        0       19í02396   Gunderson v. Monsanto Company
  MN        0       19í02397   Radermacher v. Monsanto Company
  MN        0       19í02398   VanFrank v. Monsanto Company
  MN        0       19í02415   Cowan v. Monsanto Company
  MN        0       19í02417   Straumann v. Monsanto Company

MISSOURI EASTERN

 MOE        4       19í02252   Brand v. Monsanto Company
 MOE        4       19í02270   Carter v. Monsanto Company
 MOE        4       19í02274   Fountain v. Monsanto Company
 MOE        4       19í02277   Guillory et al v. Monsanto Company
 MOE        4       19í02279   Sluhocki v. Monsanto Company
 MOE        4       19í02415   Piotrkowski v. Monsanto Company
 MOE        4       19í02418   Boudreaux v. Monsanto Company
 MOE        4       19í02419   Grimmer v. Monsanto Company
 MOE        4       19í02420   Hardesty v. Monsanto Company
 MOE        4       19í02425   Freije et al v. Monsanto Company
 MOE      4      19í02427   Garcia et al v. Monsanto Company
 MOE      4      19í02428   James et al v. Monsanto Company
 MOE      4      19í02429   Pankratz et al v. Monsanto Company

TEXAS SOUTHERN

  TXS     4      19í03296   Weikerth et al v. Monsanto Company

WASHINGTON EASTERN

 WAE      2      19í00298   JohnsoníTannan v. Monsanto Company
 WAE      2      19í00303   Haase et al v. Monsanto Company
